Citation Nr: 0612847	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of right shoulder trauma with impingement syndrome, 
major, status post bursectomy and surgical repair, currently 
evaluated as 40 percent disabling. 

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right hand 
disability. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to April 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The Board remanded the appeal in February 2005.

The June 2004 statement by Diana de la Paz, M.D., appears to 
raise the issue of service connection for right arm and hand 
disability as secondary to the service-connected impingement 
syndrome.  The RO has not considered whether service 
connection for a right arm or hand disability should be 
granted on a secondary basis.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Right shoulder disability is manifested by subjective 
complaints of shoulder pain; ability to raise the right arm 
beyond 25 degrees from the side is shown.  Additional 
functional limitation associated with pain, fatigue, 
weakness, instability, lack of endurance, dislocation, or 
recurrent subluxation is not documented.      

2.  The claimed right arm and right hand disabilities are not 
shown to be etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
residuals of right shoulder trauma with impingement syndrome, 
major, status post bursectomy and surgical repair, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200 to 5203 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  Right arm and hand disabilities were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Right Shoulder Injury Residuals

Service connection was granted for right shoulder injury 
residuals in an August 1997 rating decision and an initial 20 
percent rating was assigned, effective February 12, 1997.  
Pursuant to a November 2001 Board decision, a 30 percent 
rating was assigned, effective February 12, 1997.  See 
December 2001 rating decision.  In May 2002, the veteran 
filed an increased rating claim.  In August 2002, the RO 
increased the rating to 40 percent effective May 14, 2002.  
The RO denied a higher rating in February 2004.  The veteran 
expressed disagreement, and subsequently, perfected an 
appeal.  As service connection has been in effect for many 
years, the primary focus of this case is on evidence of 
current extent of the right shoulder disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the shoulder and arm are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 through 5203.  The veteran's 
right shoulder disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005) (limitation of motion of 
arm).  The veteran is right extremity/hand-dominant.  With 
limitation of motion of the arm to 25 degrees from the side, 
a maximum 40 percent rating is assigned for the major arm 
under this diagnostic code.  Consequently, this diagnostic 
code does not provide the basis for assignment of a higher 
disability evaluation.  

Consequently, the Board will consider whether a higher, or a 
separate compensable, evaluation may be assigned using 
another diagnostic code.

Normal upper extremity motion ranges are defined as follows: 
forward elevation (flexion) from zero to 180 degrees; 
shoulder abduction from zero to 180 degrees; and internal and 
external rotation from zero to 90 degrees.  Shoulder level is 
90 degrees of flexion or abduction.  See 38 C.F.R. § 4.71 
(2005), Plate I illustrations.  

Of the clinical evidence dated around and after May 2002, two 
VA medical examination reports, dated in June 2002 and 
November 2003, in particular, contain evidence material to an 
evaluation of this claim.  Subjectively, chief complaints 
include persistent shoulder pain exacerbated on movement.  As 
of the June 2002 VA examination, range of motion was measured 
at 30 degrees for extension, 60 degrees for abduction, 70 
degrees for internal rotation, 59 degrees for flexion, and 
external rotation to -35 degrees, with report of pain.  As of 
November 2003, range of motion was measured at 30 degrees for 
abduction, 30 degrees for flexion, internal rotation to 75 
degrees, external rotation to 20 degrees, and extension to 30 
degrees.  Pain was reported from the first to last degree of 
movement, and at attempted repetition of abduction, flexion, 
and internal and external rotation.  

No additional or higher evaluation is supported based on 
other clinical evidence.  In terms of other schedular 
criteria, Diagnostic Codes 5200, 5202, and 5203 cannot be the 
basis for a more favorable evaluation because scapulohumeral 
articulation/ankylosis; flail shoulder; false flail joint; 
fibrous union of the humerus; recurrent dislocation at the 
scapulohumeral joint; malunion of the humerus; or nonunion, 
malunion, or dislocation of the clavicle or scapula, are not 
shown. 
  
Moreover, clinically, there was tenderness to palpation at 
the glenohumeral joint anterior and lateral aspects of the 
right shoulder and acromioclavicular joint; however, 
additional functional limitation due to factors like pain, 
fatigue, weakness, instability, or lack of endurance, and 
dislocation or recurrent subluxation are not documented.  The 
veteran was deemed independent in activities of daily living.  
Right shoulder X-ray studies were deemed normal.  June 2002 
report.  Also, there is mild atrophy of supraspinatus and 
deltoid, right, but no instability, tenderness to palpation 
at greater tuberosity, glenohumeral, anterior and superior 
joint line and at the supraspinatus muscle.  November 2003 
report.  Thus, on the whole, a more favorable evaluation is 
not warranted even when 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5003, 5010) (2005), DeLuca v. Brown, 
8 Vet. App. 202 (1995) are considered.  Functional loss due 
to pain must be supported by adequate pathology.  Johnston v. 
Brown, 10 Vet. App. 80, 84 (1997).  

As the preponderance of the evidence is against a more 
favorable evaluation, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3 (2005).

II.  Service Connection - Right Arm and Hand

The contention, in an August 2003 submittal, is vaguely 
stated as one for a hand and arm condition.  The veteran does 
not specify what the nature of the condition is or whether a 
doctor diagnosed a malady involving the right hand or arm.  
Clinical records, to the extent they are independent of 
evidence associated with functional impact on the right 
extremity due to service-connected right shoulder disability, 
do show diagnoses of status post trans middle phalangeal 
amputation of the third right finger, degenerative 
osteoarthritis at the first metacarpal joint, and 
atheromatous calcification of radial arteries.  See VA 
outpatient treatment records.  The right middle finger 
disability was deemed to have pre-existed service, and 
service connection was denied therefor decades ago.  See 
September 1962 rating decision; October 1962 notice.  A 2004 
VA bone density test report for a forearm (it does not state 
which arm) apparently ruled out osteopenia.  The service 
medical records do not reflect abnormality associated with 
the right arm or hand which could be associated the present 
claim, to the extent osteoarthritis at the first metacarpal 
joint or atheromatous calcification of radial arteries is 
currently shown, and no doctor has associated either with 
service.  As of the March 1960 separation medical 
examination, all major body systems were evaluated as normal; 
the examination report noted the right middle finger 
amputation disability and associated surgical scar, deemed 
not be to be disabling.  Thus, the record does not support 
service connection on a direct basis to the extent pertinent 
diagnoses are reflected presently (other than right middle 
finger disability).  38 C.F.R. § 3.303.

Service connection is in effect only for the right shoulder 
disability.  The veteran claimed, unsuccessfully, service 
connection for cervical discogenic disease.  See December 
1997 rating decision and subsequent affirming rating action.  
The Board acknowledges private medical records that 
apparently associate right extremity/hand manifestations 
(hyper-reflexis, distal weakness of right arm) to cervical 
disc disease, and suggest that cervical disc disease itself 
could be post-traumatic (that is, in-service fall in the snow 
that was the basis for service connection for the right 
shoulder disability may be related to the cervical disc 
disease).  See 2002 reports of Drs. Vasquez-Reillo and Coca-
Rivera; reports of Dr. Alvarez.  However, they cannot be the 
basis for a favorable conclusion as service connection was 
denied for cervical discogenic disease specifically on a 
secondary causation basis (that is, the veteran claimed it 
was caused by the right shoulder disability).  On this point, 
there is a gap in time of more than 35 years after the in-
service fall and post-service clinical evidence of cervical 
problems - such gap erodes the probative value of the private 
clinician's records.  See March 1998 VA "spine" examination 
report.  A secondary service connection claim based on a link 
between the right shoulder and right arm/hand problems, 
possibly raised by Dr. de la Paz's June 2004 report, has not 
been addressed by the RO and has, therefore, been referred to 
the RO.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
does not apply 38 C.F.R. § 3.102 (2005).  

III.  Duties to Notify and Assist; Procedural Matters

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record necessary to substantiate the claim, 
that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim.  
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

A September 2003 letter asked the veteran to submit any lay 
or clinical evidence showing that the right shoulder 
disability has worsened, and any evidence, lay or medical, 
and whether from military or non-military sources, that show 
manifestation of right arm or hand problems from service 
forward.  The letter explained that, if he identifies the 
sources of pertinent evidence, then VA would assist him in 
obtaining records from such sources, but that the 
responsibility to substantiate the claim ultimately lies with 
him.  The Statement of the Case (SOC) set forth the 
regulatory criteria governing both the shoulder increased 
rating claim and the service connection claims.  The rating 
decision and SOC explained why service connection is denied 
and why more favorable evaluation is not assigned for the 
shoulder disability.  The "fourth element" notice was 
accomplished with citation of 38 C.F.R. § 3.159, from which 
the element is derived.  

The Board finds no prejudicial error due to timing as a 
result of notice of the fourth element in the May 2004 SOC 
(the first three elements were included in the 2003 letter 
sent before the February 2004 rating decision).  After the 
issuance of the SOC, as of which time full notice was given, 
the veteran submitted a written statement with his 
substantive appeal, along with new private clinical evidence; 
in effect, he indicated that he understands he can supply 
additional evidence.  He also knew he could provide lay 
evidence, as a Board hearing was scheduled at his request, 
which he subsequently cancelled without a request for 
rescheduling.  Neither he nor his representative claimed that 
VA failed to comply with Section 5103(a) notice requirements, 
or that there is other evidence required for full and fair 
adjudication of the claim.  See Mayfield, supra.  

Moreover, as a higher schedular evaluation is being denied 
for the right shoulder disability, there is no prejudicial 
error as to lack of notice as to an effective date therefor.  
As to the service connection claims, there is no disputed 
issue as to veteran status; the Board has acknowledged 
clinical evidence, to date, of some disability associated 
with the right extremity.  He was notified of the requirement 
of evidence of nexus between service and the claimed 
disability.  As the claim is denied essentially on that 
basis, the degree of disability, or even the effective date 
thereof, are not at issue.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  
Thus, the Board finds no impediment to an adjudication of the 
three issues on appeal based on incomplete notice to the 
extent Dingess/Hartman is applicable to this case.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA and private clinical records and VA medical 
examination reports appropriate to an evaluation of the 
claim.  The veteran has not reported existence of additional, 
missing evidence despite notice that he can do so.  Based on 
the foregoing, the Board concludes that VA has met its duty-
to-assist obligations.     


ORDER

An increased rating for residuals of right shoulder trauma 
with impingement syndrome, major, status post bursectomy and 
surgical repair, is denied. 

Service connection for right arm and hand disabilities is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


